 



EXHIBIT 10.1
TREEHOUSE FOODS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TREEHOUSE FOODS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
Table of Contents

                      Page   ARTICLE I  
DEFINITIONS
    1   ARTICLE II  
ELIGIBILITY
    3   ARTICLE III  
CREDITS TO ACCOUNT
    3   ARTICLE IV  
BENEFITS
    5   ARTICLE V  
PAYMENT OF BENEFITS AT TERMINATION
    6   ARTICLE VI  
IN-SERVICE WITHDRAWALS
    7   ARTICLE VII  
ADMINISTRATION OF THE PLAN
    8   ARTICLE VIII  
CLAIMS REVIEW PROCEDURE
    9   ARTICLE IX  
LIMITATION OF RIGHTS
    10   ARTICLE X  
LIMITATION OF ASSIGNMENT AND PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE.
    11   ARTICLE XI  
AMENDMENT TO OR TERMINATION OF THE PLAN
    11   ARTICLE XII  
GENERAL AND MISCELLANEOUS
    11  

 



--------------------------------------------------------------------------------



 



TREEHOUSE FOODS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
PREAMBLE
     WHEREAS, the TreeHouse Foods, Inc. (the “Company”), a Delaware corporation,
desires to establish a plan to be known as the TreeHouse Foods, Inc. Executive
Deferred Compensation Plan (the “Plan”) for the exclusive benefit of a select
group of management and highly compensated employees of the Company and its
affiliates to provide an additional means by which such employees may defer
funds for their retirement;
     WHEREAS, the American Jobs Creation Act of 2004 imposes new restrictions on
deferred compensation arrangements for compensation earned after 2004;
     NOW, THEREFORE, the Company hereby adopts the Plan to read as follows:
ARTICLE I
DEFINITIONS
     1.1 “Account” shall mean the individual bookkeeping record established by
the Committee showing the monetary value of the interest in the Plan of each
Participant or Beneficiary.
     1.2 “Affiliate” shall mean a member of a controlled group of corporations
(as defined in Section 414(b) of the Code), a group of trades or businesses
(whether or not incorporated) which are under common control (as defined in
Section 414(c) of the Code), or an affiliated service group (as defined in
Section 414(m) of the Code) of which the Company is a member; and any entity
otherwise required to be aggregated with the Company pursuant to Section 414(o)
of the Code or the regulations issued thereunder; and any other entity in which
the Company has an ownership interest and to which the Company elects to make
participation in the Plan available.
     1.3 “Annual Compensation” shall mean the salary, bonuses and commissions
paid or accrued by the Company or an Affiliate to an employee as remuneration
for personal services rendered during each Plan Year, as reported on the
employee’s federal income tax withholding statement or statements (IRS Form W-2
or its subsequent equivalent), together with any amounts not includable in such
employee’s gross income pursuant to Sections 125 or 402(g) of the Code, and any
amounts deferred by such employee pursuant to Section 3.1 hereof. The term
“Annual Compensation” shall also include any amounts paid as director’s fees to
members of the Board or members of the board of directors of an Affiliate.
     1.4 “Beneficiary” shall mean the Beneficiary designated by each Participant
under the 401(k) Plan; provided, however, that a Participant may designate a
different Beneficiary

 



--------------------------------------------------------------------------------



 



hereunder by delivering to the Committee a written beneficiary designation, in
the form provided by the Committee, and executed specifically with respect to
this Plan.
     1.5 “Board” shall mean the Board of Directors of the Company.
     1.6 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and the rules and regulations promulgated thereunder.
     1.7 “Committee” shall mean the Compensation Committee of the Board.
     1.8 “Company” shall mean TreeHouse Foods, Inc. or its successor or
successors.
     1.9 “Disability” shall mean the Participant either (a) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.
     1.10 “Effective Date” shall mean August 1, 2005.
     1.11 “401(k) Plan” shall mean the TreeHouse Foods, Inc. 401(k) Plan.
     1.12 “Participant” shall mean an individual who has been designated by the
Committee as being eligible to participate in the Plan.
     1.13 “Performance-Based Compensation” shall mean compensation earned by a
Participant based on satisfaction of variable and contingent individual or
organizational performance criteria not readily ascertainable at the time the
election is made and is based on services to be performed over a period of at
least 12 months.
     1.14 “Performance Period” shall mean the period over which
Performance-Based Compensation is earned.
     1.15 “Plan” shall mean the TreeHouse Foods, Inc. Executive Deferred
Compensation Plan set forth in this document, as it may be amended from time to
time.
     1.17 “Plan Year” shall mean the twelve-month period beginning each January
1 and ending each December 31, provided that the initial Plan Year shall mean
the period beginning on the Effective Date and ending on December 31, 2005.
     1.18 “Valuation Date” shall mean each business day on which the financial
markets are open for trading activity or such other dates as may be established
by the Committee.

 



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
     Participation in the Plan shall be made available to a select group of
individuals, as determined by the Board or the Committee, who are providing
services to the Company or an Affiliate in key positions of management and
responsibility. Participation in the Plan shall also be made available to
members of the Board and any outside directors of subsidiaries of the Company.
Such individuals may elect to participate hereunder by executing a participation
agreement in such form and at such time as the Committee shall require, provided
that each participation agreement shall be executed no later than the day
immediately preceding the Plan Year for which an individual elects to make
contributions to the Plan in accordance with the provisions of Section 3.1
hereof for compensation other than Performance-Based Compensation, and not later
than six months before the end of the Performance Period, for Performance-Based
Compensation. Notwithstanding the foregoing, in the first year in which an
individual becomes eligible to participate in the Plan, he may elect to
participate in the Plan by executing a participation agreement, in such form as
the Committee shall require, within thirty (30) days after the date on which he
is notified by the Committee of his eligibility to participate in the Plan or,
with respect to Performance-Based Compensation, such later date as is specified
in the preceding sentence. The election to participate in the Plan for a
Participant first enrolled during a Plan Year shall become effective as of the
first full payroll period beginning on or after the Committee’s receipt of his
participation agreement. The determination as to the eligibility of any
individual to participate in the Plan shall be in the sole and absolute
discretion of the Committee, whose decision in that regard shall be conclusive
and binding for all purposes hereunder.
ARTICLE III
CREDITS TO ACCOUNT
     3.1 For any Plan Year, a Participant may, in the manner and at the time
prescribed by the Committee, irrevocably elect to defer a portion of the Annual
Compensation otherwise payable to such Participant with respect to such Plan
Year, not to exceed the maximum amount established by the Committee. Any amount
deferred, pursuant to this Article III, from the Annual Compensation otherwise
payable to a Participant shall be credited to the Account of such Participant as
soon as practicable after the date on which such amounts would otherwise have
been paid to the Participant.
     3.2 At the time of making the deferrals elections described in Section 3.1
and at such other times as is allowed by the Committee, the Participant shall
designate, on a form provided by the Committee, the types of investments in
which the Participant’s Account will be deemed to be invested for purposes of
determining the amount of earnings to be credited to that Account. On a
quarterly or other basis selected by the Committee, the Committee shall credit
to each Participant’s Account an amount equal to the interest, earnings or
losses that would have resulted to the Account if the amounts credited to the
Account were invested as elected by the Participant.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
BENEFITS
     4.1 After the death of a Participant, the Beneficiary of such Participant
shall be entitled to the entire value of all amounts credited to such
Participant’s Account, determined as of the Valuation Date coincident with or
preceding the date of distribution.
     4.2 After the Disability of a Participant, such Participant shall be
entitled to the entire value of all amounts credited to such Participant’s
Account, determined as of the Valuation Date coincident with or preceding the
date of Disability. Such amount shall be payable to the Participant at the time
and in the manner determined by the Committee.
     4.3 After a Participant’s employment terminates or such Participant ceases
to be a member of the Board or a board of directors of a subsidiary for any
reason other than death or Disability, such Participant shall be entitled to the
entire value of all amounts credited to the Account of such Participant,
determined as of the Valuation Date coincident with or preceding the date of
distribution.
     4.4 To the extent allowed by regulations issued by the U.S. Department of
the Treasury, if there is a change in the ownership or effective control of the
employer of the Participant (or the employer’s parent) or in the ownership of a
substantial portion of the assets of the employer of the Participant
(hereinafter collectively called a “Change in Control”), the Plan shall
distribute the Accounts of all Participants employed by such employer or its
subsidiaries impacted by such Change in Control, in a single lump sum within
30 days after such Change in Control or at such later date as is required by
such regulations. The determination of whether a Change in Control has occurred
and whether a distribution may be made to the Participants shall be made based
on the definition of a Change in Control that is found in the regulations issued
by the U.S. Department of the Treasury under Section 409A of the Code, which
regulations are incorporated herein by reference.
ARTICLE V
PAYMENT OF BENEFITS AT TERMINATION
     5.1 In the case of a Participant who terminates employment with the Company
or ceases to be a member of the Board or an outside director of a subsidiary of
the Company, the amount credited to the Participant’s Account (provided it is
more than $25,000 or such smaller amount allowed by regulations issued by the
U.S. Department of the Treasury) shall be paid in cash, to the Participant, at
the time the distribution of the Account is to commence, from among the
following optional forms of benefit as elected by the Participant on the form
provided by the Company upon his or her initial participation in the Plan:
     (1) a lump sum distribution;
     (2) substantially equal annual installments over five (5) years; or

 



--------------------------------------------------------------------------------



 



     (3) substantially equal annual installments over ten (10) years.
     Notwithstanding the Participant’s distribution election, if the amount
credited to a Participant’s Account is equal to or less than $25,000 (or such
smaller amount allowed by regulations issued by the U.S. Department of the
Treasury), at the time distribution of the Account is to commence, payment will
be made in a lump sum, and even if installment payments have commenced under
this Section 5.1, at such time as the value of such remaining amounts is $25,000
(or such smaller amount allowed by regulations issued by the U.S. Department of
the Treasury), all remaining amounts credited to a Participant’s Account shall
be distributed in a lump sum.
     Payment shall commence as soon as practicable following the Participant’s
termination of employment with the Company or termination as a member of the
Board or a director of a subsidiary of the Company, or, if so elected by the
Participant in the Participant’s deferral election form provided by the
Committee, as soon as practicable during the calendar year following the year in
which such event occurs. Notwithstanding the foregoing, if the Participant is a
“specified employee”, as that term is used in Section 409A of the Code, then no
distribution shall be made to him or her until the date that is six months after
the Participant’s termination of employment with the Company, unless otherwise
permitted by Code Section 409A or by regulations issued by the U.S. Department
of the Treasury thereunder. If installment payments are made, the unpaid balance
of the Participant’s Account shall continue to share in the income and losses
attributable thereto during the period for which installment payments are made.
To the extent allowed by regulations issued by the U.S. Department of the
Treasury, a Participant may modify the time or form of benefit that he or she
has previously elected, as long as he or she provides the Committee with written
notice at least one (1) year in advance of the effective date of the change and
as long as the change postpones the payment(s) at least five years after their
scheduled payment date(s).
     5.2 Payment of a Participant’s benefit on account of death shall be made to
the Beneficiary of such Participant in a lump sum in cash as soon as practicable
following the Committee’s receipt of proper notice of such Participant’s death.
     5.3 Notwithstanding the provisions of Sections 5.1 or 5.2, and to the
extent allowed by regulations issued by the U.S. Department of the Treasury, the
benefits payable hereunder may be paid before they would otherwise be payable
if, based on a change in the federal or applicable state tax or revenue laws, a
published ruling or similar announcement issued by the Internal Revenue Service,
a regulation issued by the U.S. Department of the Treasury, a decision by a
court of competent jurisdiction involving a Participant or a Beneficiary, or a
closing agreement made under Section 7121 of the Code that is approved by the
Internal Revenue Service and involves a Participant, the Committee determines
that a Participant has or will recognize income for federal or state income tax
purposes with respect to amounts that are or will be payable under the Plan
before they otherwise would be paid. The amount of any payments pursuant to this
Section 5.3 shall not exceed the lesser of: (a) the amount in the Participant’s
Account or (b) the amount of taxable income with respect to which the tax
liability is assessed or determined.

 



--------------------------------------------------------------------------------



 



     5.4 The payment of benefits under the Plan shall begin at the date
specified in accordance with the provisions of Sections 5.1 and 5.2 hereof;
provided that, in case of administrative necessity, the starting date of payment
of benefits may be delayed up to thirty (30) days as long as such delay does not
result in the Participant’s or Beneficiary’s receiving the distribution in a
different taxable year than if no such delay had occurred.
ARTICLE VI
IN-SERVICE WITHDRAWALS
     6.1 In the event of an unforeseeable emergency, a Participant may make a
request to the Committee for a withdrawal from the Account of such Participant.
For purposes of this Section, the term “unforeseeable emergency” shall mean a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Any determination of the existence of an unforeseeable
emergency and the amount to be withdrawn on account thereof shall be made by the
Committee, in its sole and absolute discretion. However, notwithstanding the
foregoing, a withdrawal will not be permitted to the extent that the financial
hardship is or may be relieved: (i) through reimbursement or compensation by
insurance or otherwise; (ii) by liquidation of the Participant’s assets, to the
extent that liquidation of such assets would not itself cause severe financial
hardship; or (iii) by cessation of deferrals under this Plan. In no event shall
the need to send a Participant’s child to college or the desire to purchase a
home be deemed to constitute an unforeseeable emergency. No member of the
Committee shall vote or decide upon any matter relating to the determination of
the existence of such member’s own financial hardship or the amount to be
withdrawn on account thereof. A request for a hardship withdrawal must be made
in the manner prescribed by the Committee, and must be expressed as a specific
dollar amount. The amount of a hardship withdrawal may not exceed the amount
required to meet the severe financial hardship plus the amount needed to pay
taxes reasonably anticipated as a result of the distribution. All hardship
withdrawals shall be paid in a lump sum in cash.
     6.2 On a form prescribed by the Committee, a Participant, prior to the
beginning of any Plan Year, can elect to receive that Plan Year’s deferrals made
pursuant to Section 3.1, and earnings thereon, at a date specified by the
Participant. Such date shall be no earlier than two (2) years from the last day
of the Plan Year for which the deferrals are made. A Participant may extend the
scheduled in-service withdrawal date for any Plan Year, as long as the
Participant provides advance written notice to the Committee at least one year
before the scheduled payment date, and such extension is for a period of not
less than five years from the previous, scheduled in-service withdrawal date.
Any withdrawal under this Section 6.2 shall be made in a single lump sum, in
cash.
     6.3 Withdrawals shall be charged pro rata to the investment options in
which amounts credited to a Participant’s Account are deemed to be invested
pursuant to Section 3.2 hereof.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION OF THE PLAN
     7.1 The Plan shall be administered by the Committee. The members of the
Committee shall not receive compensation with respect to their services for the
Committee. The members of the Committee shall serve without bond or security for
the performance of their duties hereunder unless applicable law makes the
furnishing of such bond or security mandatory or unless required by the Company.
     7.2 The Committee shall perform any act which the Plan authorizes expressed
by a vote at a meeting or in a writing signed by a majority of its members
without a meeting. The Committee may, by a writing signed by a majority of its
members, appoint any member of the Committee to act on behalf of the Committee.
Any person who is a member of the Committee shall not vote or decide upon any
matter relating solely to such member or vote in any case in which the
individual right or claim of such member to any benefit under the Plan is
particularly involved. If, in any matter or case in which a person is so
disqualified to act, the remaining persons constituting the Committee cannot
resolve such matter or case, the Board will appoint a temporary substitute to
exercise all the powers of the disqualified person concerning the matter or case
in which such person is disqualified.
     7.3 The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Company. The Company shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorneys’ fees and related costs), in connection with the
performance by such member of duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.
     7.4 The Committee shall establish rules and procedures, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business. The Committee shall determine the eligibility of any individual
to participate in the Plan, shall interpret the Plan in its sole and absolute
discretion, and shall determine all questions arising in the administration,
interpretation and application of the Plan. All determinations of the Committee
shall be conclusive and binding on all employees, Participants and
Beneficiaries.
     7.5 Any action to be taken hereunder by the Company shall be taken by
resolution adopted by the Board or by a committee thereof; provided, however,
that by resolution, the Board or a committee thereof may delegate to any officer
of the Company the authority to take any such actions hereunder.
ARTICLE VIII
CLAIMS REVIEW PROCEDURE

 



--------------------------------------------------------------------------------



 



     8.1 In the event that a Participant or Beneficiary is denied a claim for
benefits under this Plan (the “Claimant”), the Committee shall provide to the
Claimant written notice of the denial within 90 days after the claim is filed
(45 days in the case of a Disability claim) unless an extension of time for
processing the claim is necessary because more information is needed (or, in the
case of a Disability claim, an extension is necessary for reasons beyond the
control of the Committee), in which case a decision will be rendered not later
than 180 days (75 days in the case of a Disability claim which may be further
extended to 105 days if the additional extension is necessary due to reasons
beyond the control of the Committee) after the initial receipt of the claim. If
such an extension of time for processing the claim is required, written notice
of the extension and additional information that is necessary to process the
claim will be furnished to the Claimant prior to the expiration of the initial
90-day (or 45-day) period and will indicate the special circumstances requiring
an extension of time for processing the claim and will indicate the date the
Committee expects to render its decision. In no event will such extension exceed
a period of 90 days from the end of the initial period. The notice shall set
forth:

  (a)   the specific reason or reasons for the denial;     (b)   specific
references to pertinent Plan provisions on which the Committee based its denial;
    (c)   a description of any additional material or information needed for the
Claimant to perfect the claim and an explanation of why the material or
information is needed;     (d)   if the claim is a claim for a Disability
benefit, the Participant will be notified if an internal rule, guideline,
protocol or other similar criterion was relied on by the Committee and the
Participant will be provided with a copy of such rule, guideline, protocol, or
other criterion free of charge on the Participant’s request. If the claim is a
claim for a Disability benefit and the denial is based on a medical necessity or
other similar exclusion or limit, the Participant will be provided, free of
charge at his or her request, an explanation of how that exclusion or limit and
any clinical judgments apply to the Participant’s medical circumstances.     (e)
  a statement that the Claimant may:

  (i)   request a review upon written application to the Committee;     (ii)  
review pertinent Plan documents; and     (iii)   submit issues and comments in
writing; and

  (f)   that any appeal the Claimant wishes to make of the adverse determination
must be in writing and received by the Committee within 60 days (180 days in the
case of a Disability claim) after receipt of the Committee’s notice of denial of
benefits. The Committee’s notice must further advise the Claimant that failure
to appeal the

 



--------------------------------------------------------------------------------



 



      action to the Committee in writing within the 60-day (or 180-day) period
will render the Committee’s determination final, binding, and conclusive.

     8.2 If the Claimant should appeal to the Committee, the Claimant, or the
duly authorized representative of such Claimant, may submit, in writing,
whatever issues and comments such Claimant, or the duly authorized
representative of such Claimant, feels are pertinent. The Committee shall
re-examine all facts related to the appeal and make a final determination as to
whether the denial of benefits is justified under the circumstances. The
Committee shall advise the Claimant in writing of its decision on the appeal,
the specific reasons for the decision, and the specific Plan provisions on which
the decision is based. The notice of the decision shall be given within 60 days
(45 days in the case of a Disability claim) of the Claimant’s written request
for review, unless special circumstances (such as a hearing) would make the
rendering of a decision within the 60-day (or 45-day) period infeasible, but in
no event shall the Committee render a decision regarding the denial of a claim
for benefits later than 120 days (90 days in the case of a Disability claim)
after its receipt of a request for review. If an extension of time for review is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the date the extension period commences.
The Claimant will also be entitled to receive, on request and free of charge,
access to and copies of all documents, records, and other information relevant
to the claim. In addition, if the claim is a claim for a Disability benefit, the
Participant will be notified if an internal rule, guideline, protocol or other
similar criterion was relied on by the Committee and will be provided with a
copy of such rule, guideline, protocol, or other criterion free of charge at
your request. If the claim is a claim for a Disability benefit and the denial is
based on a medical necessity or other similar exclusion or limit, the
Participant will be provided, free of charge at his or her request, an
explanation of how that exclusion or limit and any clinical judgments apply to
the Participant’s medical circumstances. In the case of a Disability claim, the
review on appeal must be made by a different decision-maker from the Committee
and that decision-maker cannot give procedural deference to the original
decision. If the Claimant is dissatisfied with the Committee’s (or other
independent fiduciary’s) review decision, the Claimant has the right to file
suit in a federal or state court.
ARTICLE IX
LIMITATION OF RIGHTS
     The establishment of this Plan shall not be construed as giving to any
Participant, employee of the Company or any person whomsoever, any legal,
equitable or other rights against the Company, or its officers, directors,
agents or shareholders, or as giving to any Participant or Beneficiary any
equity or other interest in the assets or business of the Company or shares of
Company stock or as giving any employee the right to be retained in the
employment of the Company. All employees of the Company and Participants shall
be subject to discharge to the same extent they would have been if this Plan had
never been adopted.

 



--------------------------------------------------------------------------------



 



ARTICLE X
LIMITATION OF ASSIGNMENT AND PAYMENTS
TO LEGALLY INCOMPETENT DISTRIBUTEE
     10.1 No benefits which shall be payable under the Plan to any person shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge or otherwise dispose
of the same shall be void. No benefit shall in any manner be subject to the
debts, contracts, liabilities, engagements or torts of any person, nor shall it
be subject to attachment or legal process for or against any person, except to
the extent required by law.
     10.2 Whenever any benefit which shall be payable under the Plan is to be
paid to or for the benefit of any person who is then a minor or determined by
the Committee, on the basis of qualified medical advice, to be incompetent, the
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent, if
one has been appointed, or to cause the same to be used for the benefit of the
minor or incompetent.
ARTICLE XI
AMENDMENT TO OR TERMINATION OF THE PLAN
     The Committee and the Board reserve the right at any time to amend or
terminate the Plan in whole or in part. No amendment shall have the effect of
retroactively depriving Participants or Beneficiaries of rights already accrued
under the Plan. Upon termination of the Plan, the Committee may, in its sole and
absolute discretion, and notwithstanding any other provision hereunder to the
contrary, direct that all benefits hereunder will be paid as soon as
administratively practicable thereafter.
ARTICLE XII
GENERAL AND MISCELLANEOUS
     12.1 In the event that any provision of this Plan shall be declared illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.
     12.2 The Section headings and numbers are included only for convenience of
reference and are not to be taken as limiting or extending the meaning of any of
the terms and provisions of this Plan. Whenever appropriate, words used in the
singular shall include the plural or the plural may be read as the singular.

 



--------------------------------------------------------------------------------



 



     12.3 The validity and effect of this Plan and the rights and obligations of
all persons affected hereby shall be construed and determined in accordance with
the laws of the State of Illinois unless superseded by federal law.
     12.4 The Company is not required to set aside any assets for payment of the
benefits provided under this Plan. A Participant shall have no security interest
in any amounts credited hereunder on such Participant’s behalf. It is the
Company’s intention that this Plan be construed as a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of highly compensated employees.
     12.5 All amounts payable hereunder shall be reduced by any and all federal,
state and local taxes imposed upon the Participant or a Beneficiary which are
required to be paid or withheld by the Company.
     IN WITNESS WHEREOF, TreeHouse Foods, Inc has caused this document to be
executed on this 1st day of August, 2005.

            COMPANY:


TREEHOUSE FOODS, INC.
      By:   /s/ THOMAS E. O’NEILL         Its: General Counsel, Senior Vice    
    President, and Chief Administrative Officer     

 